Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9622897. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are more specific and constitutes a species of the instant invention. Patented claim 7 recite the proximal portion, neck portion, distal portion and structural element as substantially claimed in the independent claims with further specific structure. Patented claims 2-7 recite further structure related to the drawstring, shape, implant location that correspond with dependent claims of the instant invention. A nonstatutory double patenting rejection is appropriate where a claim in an application under examination claims subject matter that is different, but not patentably distinct, from the subject matter claimed in a prior patent or a copending application. The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993). In this case, the patented claims (species) anticipates instant invention (genus) (In re Goodman) since the entire reference claims falls within the scope of the examined claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation "proximal portion" in line 22.  There is insufficient antecedent basis for this limitation in the claim. In an effort to compact prosecution, the limitation is interpreted as –first expandable portion--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Behan (US 2014/0350694).
Regarding claim 21, Behan discloses a gastrointestinal implant for use within a pylorus, a duodenal bulb, and a duodenum of a patient ([0094-0101]), the implant having an expanded configuration and a contracted configuration ([0078]) and comprising: a proximal portion (804, figure 115, [0409]) comprising a hollow tubular braided structure of wire ([0409], braided mesh) shaped to form a cylinder having a proximal end (bottom of 804 as illustrated in figure 115), a distal end (top portion of 804 as illustrated in figure 115), wherein the proximal wall has an outer circumference and an inner circumference (circumferences of the inner wall and outer wall); a neck portion (803) comprising a proximal end and a distal end and extending distally from the inner circumference of the proximal portion (figure 115, the neck portion has proximal end adjacent the proximal portion and a distal end adjacent the distal portion 901 of the shunt); and a distal portion (901, figure 115) comprising a hollow tubular braided structure of wire ([0409], braided mesh) shaped to form a cylinder (figure 115) extending distally from the neck portion and having a proximal end, a distal end, an outer wall extending between the proximal end and distal end (the proximal end adjacent the neck, distal end at top of the figure 115 and outer wall between the ends), wherein the proximal portion includes a structural element (602), figure 115, described in [0366-0367]) comprising a substantially circular main body (602 valve is circular, figure 116) and a plurality of loops (605, figure 115) extending from the main body.
The relied upon embodiment of Behan does not teach a proximal wall extending radially inward from the proximal portion distal end and neck portion (803) comprising a cylinder, a distal wall extending radially inward from the distal portion proximal end, wherein the distal wall has an outer circumference and an inner circumference;
In a further embodiment (figure 120, [0414]), Behan teaches a proximal wall (see annotated figure below) extending radially inward from the proximal portion distal end and neck portion comprising a cylinder, a distal wall (see annotated figure below)extending radially inward from the distal portion proximal end, wherein the distal wall has an outer circumference (widest circumference) and an inner circumference (narrow circumference).

    PNG
    media_image1.png
    419
    498
    media_image1.png
    Greyscale


Behan provides the specific shape of the stent in order to allow conformability to surrounding structures [0394]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify the shape of the Behan stent in order to allow the stent to fit/conform to the surrounding anatomy. Behan discloses multiple shapes of the stent and does not appear that modification of the stent shape would be detrimental to the functioning of the prior art device.
Regarding claims 22 and 23, Behan further discloses the loops extend from the main body in the proximal and distal direction (figure 115).
Regarding claim 24, Behan further discloses the plurality of loops extend coplanar with the main body (figure 115 loops extend in the same plane as main body).
Regarding claim 25, the relied upon embodiments of Behan do not close a drawstring. 
However, Behan discloses another embodiment of the valve scaffold wherein valve that is included in the proximal portion includes a drawstring (612, [0362]) configured to radially collapse the proximal portion and the structural element ([0362] collapsing the scaffold would naturally also collapse the stent due to the lack radial force that would be provided by the scaffold.
Behan provides a drawstring for the valve in order to allow easy removal of the valve element ([0362). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify the valve element of the Behan stent to further allow easy removal by incorporating the drawstring. 
Regarding claims 26-29, the second embodiment of Behan further discloses wherein the proximal wall defines a concave surface (see annotated figure) that is curved between the outer circumference and the inner circumference of the proximal wall, wherein the proximal wall defines a concave surface that is curved between the outer circumference of the proximal wall and the proximal end of the neck portion with a curve perpendicular (see annotated figure above and figure 119, the curve is perpendicular to the longitudinal axis) to a longitudinal axis of the gastrointestinal implant, wherein the distal wall defines a concave surface (see annotated figure above) that is curved between the outer circumference and the inner circumference of the distal wall, wherein the distal wall defines a concave surface that is curved between the outer circumference of the distal wall and the distal end of the neck portion with a curve perpendicular to a longitudinal axis (see annotated figure above and figure 119, the curve is perpendicular to the longitudinal axis) of the gastrointestinal implant.
Behan provides the specific shape of the stent in order to allow conformability to surrounding structures [0394]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify the shape of the Behan stent in order to allow the stent to fit/conform to the surrounding anatomy. Behan discloses multiple shapes of the stent and does not appear that modification of the stent shape would be detrimental to the functioning of the prior art device.
Regarding claim 30, Behan discloses a gastrointestinal implant for use within a pylorus, a duodenal bulb, and a duodenum of a patient ([0094-0101]), the implant having a central axis (axis the stent extends downward in), a first expandable portion (804 figure 115, [0409]) comprising a hollow tubular braided structure of wire ([0409]) and having: a first cylinder (804 figure 115, [0409]) extending parallel to the central axis, the first cylinder having a proximal end, bottom of 804 as illustrated in figure 115), a distal end (top portion of 804 as illustrated in figure 115), and a length (length of the portion 804); and a first face (outside face of the cylinder at the distal end) located at the distal end of the first cylinder and oriented transverse to the central axis; a neck portion (803) extending from the first face of the first expandable portion parallel to the central axis (figure 115), the neck portion having a proximal end and a distal end and extending distally from the inner circumference of the proximal portion (figure 115, the neck portion has proximal end adjacent the proximal portion and a distal end adjacent the distal portion 901 of the shunt), a wall (wall of the neck) extending between the first end and second end, and a diameter (diameter of the neck) sized to fit within a pylorus; and a second expandable portion (901, figure 115) comprising a hollow tubular braided structure of wire ([0409]) and having a second cylinder (901 is cylindrical) extending parallel to the central axis, the second cylinder having a proximal end, a distal end(the proximal end adjacent the neck, distal end at top of the figure 115 and outer wall between the ends), and a length (length of the distal portion); and a second face (outside face of the distal end) located at the proximal end of the second cylinder and oriented transverse to the central axis; wherein the first expandable portion includes a structural element (602), figure 115, described in [0366-0367]) comprising a substantially circular main body (602 valve is circular, figure 116) and a plurality of loops (605, figure 115) extending from the main body. 
The relied upon embodiments of Behand do not disclose the drawstring.
Behan discloses another embodiment of the valve scaffold wherein valve that is included in the proximal portion includes a drawstring (612, [0362]) configured to radially collapse the proximal portion and the structural element ([0362] collapsing the scaffold would naturally also collapse the stent due to the lack radial force that would be provided by the scaffold.
Behan provides a drawstring for the valve in order to allow easy removal of the valve element ([0362). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify the valve element of the Behan stent to further allow easy removal by incorporating the drawstring. 
Regarding claims 31-32, Behan further discloses the loops extend from the main body in the proximal and distal direction (figure 115).
Regarding claim 33, Behan further discloses the plurality of loops extend coplanar with the main body (figure 115 loops extend in the same plane as main body).
Regarding claim 34, the relied upon embodiments of Behan do not disclose the second face is oriented transverse to the central axis at an angle less than 90 degrees.
In a further embodiment (figure 120, [0414]), Behan teaches the second face is oriented transverse to the central axis at an angle less than 90 degrees (see annotated figure above and 119, the second face is curved and a point of the second face is less than 90 degrees since there are portions that curve and not perpendicular to the central axis).
Behan provides the specific shape of the stent in order to allow conformability to surrounding structures [0394]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify the shape of the Behan stent in order to allow the stent to fit/conform to the surrounding anatomy. Behan discloses multiple shapes of the stent and does not appear that modification of the stent shape would be detrimental to the functioning of the prior art device.
Regarding claim 35, the limitation “the length of the second cylinder is sized to prevent rotation of the gastrointestinal device within the duodenal bulb” is interpreted as an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  In this case, the Behan structure fulfills the limitations as claimed by Applicant and thus can perform the intended use of being sized to prevent the rotation of the device.
Regarding claim 36, Behan discloses a gastrointestinal implant for use within a pylorus, a duodenal bulb, and a duodenum of a patient ([0094-0101]), the implant having an expanded configuration and a contracted configuration ([0078]) and an anchor (900) having a longitudinal axis comprising: a proximal portion (804, figure 115, [0409]) comprising a hollow tubular braided structure of wire ([0409], braided mesh) shaped to form a cylinder having a proximal end (bottom of 804 as illustrated in figure 115), a distal end (top portion of 804 as illustrated in figure 115), wherein the proximal wall has an outer circumference (outer circumference of the proximal portion) and a first opening (opening of the proximal end) defining an inner circumference; a neck portion (803) comprising a proximal end attached to the first opening (figure 115) and a distal end and a neck wall extending from proximal end to distal end (figure 115, the neck portion has proximal end adjacent the proximal portion and a distal end adjacent the distal portion 901 of the shunt); and a distal portion (901, figure 115) comprising a hollow tubular braided structure of wire ([0409], braided mesh) shaped to form a cylinder (figure 115) extending distally from the neck portion and having a proximal end, a distal end, a second wall extending between the proximal end and distal end (the proximal end adjacent the neck, distal end at top of the figure 115 and outer wall between the ends), a second opening defining an inner circumference (figure 115, the opening of the distal portion), wherein the proximal portion includes a structural element (602), figure 115, described in [0366-0367]) comprising a substantially circular main body (602 valve is circular, figure 116) and a plurality of loops (605, figure 115) extending from the main body in the proximal direction (figure 115).
The relied upon embodiment of Behan does not teach a proximal wall extending radially inward from the proximal portion distal end and neck portion (803) comprising a cylinder, a distal wall extending radially inward from the distal portion proximal end, wherein the distal wall has an outer circumference and an inner circumference, a drawstring configured to radially collapse the proximal portion and the structural element.
In a further embodiment (figure 120, [0414]), Behan teaches a proximal wall (see annotated figure above) extending radially inward from the proximal portion distal end and neck portion comprising a cylinder, a distal wall (see annotated figure above)extending radially inward from the distal portion proximal end, wherein the distal wall has an outer circumference (widest circumference) and an inner circumference (narrow circumference).
Behan provides the specific shape of the stent in order to allow conformability to surrounding structures [0394]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify the shape of the Behan stent in order to allow the stent to fit/conform to the surrounding anatomy. Behan discloses multiple shapes of the stent and does not appear that modification of the stent shape would be detrimental to the functioning of the prior art device.
The relied upon embodiments of Behan do not close a drawstring configured to radially collapse the proximal portion and the structural element
However, Behan discloses another embodiment of the valve scaffold wherein valve that is included in the proximal portion includes a drawstring (612, [0362]) configured to radially collapse the proximal portion and the structural element ([0362] collapsing the scaffold would naturally also collapse the stent due to the lack radial force that would be provided by the scaffold.
Behan provides a drawstring for the valve in order to allow easy removal of the valve element ([0362). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify the valve element of the Behan stent to further allow easy removal by incorporating the drawstring. 
Regarding claims 37-39, the second embodiment of Behan further discloses wherein the proximal wall defines a concave surface (see annotated figure) that is curved between the outer circumference and the inner circumference of the proximal wall, wherein the proximal wall defines a concave surface that is curved between the outer circumference of the proximal wall and the proximal end of the neck portion with a curve perpendicular (see annotated figure above and figure 119, the curve is perpendicular to the longitudinal axis) to a longitudinal axis of the gastrointestinal implant, wherein the distal wall defines a concave surface (see annotated figure above) that is curved between the outer circumference and the inner circumference of the distal wall.
Behan provides the specific shape of the stent in order to allow conformability to surrounding structures [0394]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify the shape of the Behan stent in order to allow the stent to fit/conform to the surrounding anatomy. Behan discloses multiple shapes of the stent and does not appear that modification of the stent shape would be detrimental to the functioning of the prior art device.
Regarding claim 40, Behan discloses a gastrointestinal implant for use within a pylorus, a duodenal bulb, and a duodenum of a patient ([0094-0101]), the implant having an expanded configuration and a contracted configuration ([0078]) and comprising: a proximal portion (804, figure 115, [0409]) comprising a hollow tubular braided structure of wire ([0409], braided mesh) shaped to form a cylinder having a proximal end (bottom of 804 as illustrated in figure 115), a distal end (top portion of 804 as illustrated in figure 115), wherein the proximal wall has an outer circumference and an inner circumference (circumferences of the inner wall and outer wall); a neck portion (803) comprising a proximal end and a distal end and extending distally from the inner circumference of the proximal portion (figure 115, the neck portion has proximal end adjacent the proximal portion and a distal end adjacent the distal portion 901 of the shunt); and a distal portion (901, figure 115) comprising a hollow tubular braided structure of wire ([0409], braided mesh) shaped to form a cylinder (figure 115) extending distally from the neck portion and having a proximal end, a distal end, an outer wall extending between the proximal end and distal end (the proximal end adjacent the neck, distal end at top of the figure 115 and outer wall between the ends), wherein the proximal portion includes a structural element (602), figure 115, described in [0366-0367]) comprising a substantially circular main body (602 valve is circular, figure 116) and loops means (605, figure 115) extending from the main body for easily collapsing the proximal portion (scaffold allows easy collapse of the valve braided structure). Loop means invoking 112 means plus function limitation and correlated with a plurality of loops as described in specification at [0089].
The relied upon embodiment of Behan does not teach a proximal wall extending radially inward from the proximal portion distal end and neck portion comprising a cylinder, a distal wall extending radially inward from the distal portion proximal end, wherein the distal wall has an outer circumference and an inner circumference;
In a further embodiment (figure 120, [0414]), Behan teaches a proximal wall (see annotated figure above) extending radially inward from the proximal portion distal end and neck portion comprising a cylinder, a distal wall (see annotated figure above)extending radially inward from the distal portion proximal end, wherein the distal wall has an outer circumference (widest circumference) and an inner circumference (narrow circumference).
Behan provides the specific shape of the stent in order to allow conformability to surrounding structures [0394]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify the shape of the Behan stent in order to allow the stent to fit/conform to the surrounding anatomy. Behan discloses multiple shapes of the stent and does not appear that modification of the stent shape would be detrimental to the functioning of the prior art device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Levine (US 20090182355).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781